Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a circuit carrier comprising:
“wherein the metal heat slug having an upper surface comprising an electronic component placement area and sides surrounding the electronic component placement area; 
a first fixing piece disposed on a first side of the sides of the upper surface of the metal heat slug; and a second fixing piece disposed on a second side of the sides of the upper surface of the metal heat slug, wherein the first side is perpendicular to the second side”.

Claims 2-7 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method for manufacturing a circuit carrier comprising:
“wherein the metal heat slug having an upper surface comprising an electronic component placement area and sides surrounding the electronic component placement area; forming a second dielectric layer over the precursor laminar circuit structure, wherein the second dielectric layer surrounds the metal heat slug; and 
disposing a first fixing piece and a second fixing piece on the upper surface of the metal heat slug, wherein the first fixing piece is located on a first side of the sides of the upper surface, the second fixing piece is located on a second side of the sides of the upper surface, and the first side is perpendicular to the second side”.

Claims 9-10 depend from claim 8, and therefore, are allowed for the same reason as claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826